Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 1 of 40. PagelD #: 18

Exhibit “C”
Transcript of Judge Gaul hearing
3/3/2015

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 2 of 40. PagelD #: 19

o oO “SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

THE STATE OF OHIO, )
) SS: DANIEL GAUL, J.
COUNTY OF CUYAHOGA.)
coon R RHE COURT! OF COMMON PLEAS cc
CIVIL DIVISION
WILFRED L. ANDERSON
Plaintiff,

-V- case Nos. CV-820186,

cv-820051
LUANN MITCHELL and
MITCHELL BARNEY, DDS,

Defendants.

Net set Net ell Set! heal Mea eit Ne” Meet

TRANSCRIPT OF PROCEEDINGS

whereupon, commencing on Monday, March 2nd, 2015
this cause came on to be heard before the Honorable
Daniel Gaul, in Courtroom No. 19-D, Courts Tower,
Justice Center, Cleveland, Ohio, upon the pleadings
filed heretofore.

APPEARANCES:
WILFRED L. ANDERSON, Pro Se,

on behalf of the Plaintiff;

LUANN MITCHELL, Pro se,

on behalf of the Defendant.

MITCHELL BARNEY, DDS, Pro se,
on behalf of the Defendant.
Ilene white, RMR-CRR

official Court Reporter
Cuyahoga County, Ohio

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 3 of 40. PagelD #: 20

Oo S&F NSN DS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

MONDAY AFTERNOON SESSTON, MARCH 2ND, 2015
THE COURT: This is Case

Number 820186. The first case is captioned

DDS.

The second case is captioned wilfred
L. Anderson versus Luann Mitchell.

All three parties are present in the
courtroom. This case is set for trial.

All three individuals are
representing themselves pro Se.

court's had an hour-and-20-minute
conversation with the parties in an attempt to
get a resolution on this and other cases that
these three individuals have been involved in
for many years now.

And I believe we have the basis of a
settlement that I want to place upon the
record.

First of all, the parttes agree to
dismiss their claims and counterclaims in this
case at this time.

The parties are going to agree to the
following: Number one, that they will not

harass, intimidate, or contact the other side,

 

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 4 of 40. PagelD #: 21

po oOo NN OM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

that none of the three individuals -- and we
should indicate that the Plaintiff and

pefendants agree that they shall not contact,

-- means contact personally, telephonically,
electronically or through persons.

They will no longer issue statements
about the other individuals. They will issue
no defamatory comments, no slanderous
comments.

They will no tonger file lawsuits,
file civil stalking protection orders, or sign
affidavits about either side in this case
without the prior approval of this Court.

Now, there have been numerous
lawsuits, civil -- semi criminal actions,
civil stalking protection orders filed by the
parties herein.

And it's reached a point where if
there's another filing, the Court ~-- the first
thing the Court's going to do is look into the
issue of whether either side is a vexatious
litigator, but we won't have to worry about
that, because neither side of this lawsuit, in

these two cases, will file a lawsuit or civil

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 5 of 40. PagelD #: 22

wi 6S OW

oOo Se NN

LO
11
12
13
14
L5
16
17
18
19
20
21
22
23
24
25

 

 

stalking and protection order ina
non-emergency situation without the prior

approval of this Court.

this lawsuit, and in former lawsuits are
forever extinguished without either side
paying any damages.

Neither side will have any right to
bring a further action on any tortious conduct
that occurred prior to March 2nd of 2015.

So this essentially is an agreed
journal entry that vests jurisdiction upon
this Court.

This Court will have the right to
invoke the civil and criminal contempt power
if there is a violation.

A violation of this order should be
brought to the Court's attention in writing,
filed with the clerk, service to the other
side, service to the Court, at which time an
immediate hearing will be scheduled.

So there shall be no communication,
no discussion to third parties, no further
litigation, no further complaints.

Now, obviously, if there's an

 

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 6 of 40. PagelD #: 23

mn Bw

Oo ff NSN DM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

emergent situation where a person's life is
threatened, they have a right to call the

police immediately.

a violation of this agreed judgment entry
because we are agreeing that there's no
contact.

Any physical contact within 500 feet
will -- will be brought to the Court's
attention, and the Court may find the contact
objectionable.

Obviously, I'm going to ask you to
please be responsible. If you happen to bump
into one another at a church or a ball game,
Jet's not use that as a basis for a motion to
show cause.

But, on the other hand, if there's
another civil stalking protection order that's
filed without the approval of the Court, if
there's another tawsuit, if there are more
letters and affidavits, letters to IRS, that
will immediately be brought to this Court's
attention. This Court will conduct a hearing,
and chips will fall where they may.

There are no damages that are owing

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 7 of 40. PagelD #: 24

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

for any behavior prior to March 2nd of 2015.
And I cannot think offhand of any

issues that we need to add to this entry at

Yes, Dr. Mitchell Barney.

DR. BARNEY: Does that
include corporations?

THE COURT: Right. I want
to add that. Thank you very much for
reminding me of that.

The Plaintiff in this case will see
to it that Dr. Mitchell Barney's address is no
longer used in any of your corporate affairs.
You're to cease doing business together.

You will not be officers of the same
corporation. You will not be shareholders of
the same corporation.

you will have no business
involvement, whatsoever, and you shail not use
each other's address, identity, tax identity
to any governmental agency.

Any violation of that going forward
is going to be dealt with harshly. I'm going
to give Mr. Anderson 90 days to straighten it

out with the Secretary of State so that

 

 

 

 

 
 

Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 8 of 40. PagelD #: 25

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Dr. Mitchell Barney's address is no longer
being utilized by the government agencies.

And I anticipate that some letters will again

Do you know who you need to change
the address with, Mr. Anderson?
MR. ANDERSON: As far as Tf

know, your Honor, he has already changed it.

THE COURT: All right.
MR. ANDERSON: AS --
THE COURT: If it's a

problem going forward, Doctor, and is on --
Dr. Mitchell --

DR. BARNEY: Excuse me, your
Honor. He lied about that, because only he
can change that. I have not attempted to
change because I'm not an officer of his

corporation, or anything like that.

THE COURT: Okay.

DR. BARNEY: And --

THE COURT: Mr. Anderson --
hang on.

what corporation are we talking
about?

DR. BARNEY: There's two,

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 9 of 40. PagelD #: 26

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

your Honor. Anderson Systems, and the other
is Vaginice, Incorporated.

THE COURT: Are you

Famiitar; tenes Mr oo Anderson, “-wyth those: rn

corporations?

MR. ANDERSON: I am.

THE COURT: you will take
steps to see to it that Dr. Mitchell Barney is
not affiliated in any way as shareholder,
officer or officer of the corporation and of
any corporation. And I'1Ti give you 90 days to
comply with it.

That is long overdue, sir, long
overdue.

Anything else?

Yes, ma'am.

MS. MITCHELL: Just so I
understand, you're saying that in terms of the
lawsuits that are pending, there are responses
that I have out there that are pending?

THE COURT: They shail be
dismissed.

DR. BARNEY: One other thing,
your Honor. He also has his son's name

underneath my address that he needs to remove,

 

 

 

 

 
 

Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 10 of 40. PagelD #: 27

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

also.
THE COURT: Attorney Luann

Mitchell, what cases are pending?

issue with one of them, but, anyway, you said
that just so I'm writing notes. You said the

civil stalking protection issue. So we

will --

THE COURT: Withdraw it.

MS. MITCHELL: That will not be
necessary.

THE COURT: I would suggest

you withdraw.
MS. MITCHELL: You're saying,
sO I need to understand. You're taking

control of that situation with him pursuing

me?
THE COURT: That's correct.
MS. MITCHELL: Okay.
THE COURT: And if there's

any probable cause, whatsoever, that he's in
violation of this order of this Court that's
been placed upon the record, there will also
be -- we were -- we will memorialize this ina

judgment entry, also.

 

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 11 of 40. PagelD #: 28

~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

10

 

 

If there's any suggestion that he's
called you, contacted you, sued you, grieved

against you, whatever, he's going to wind up

~hackoirn this: tal king TO see ne- about Et ; -because botnets

it's a violation of our agreed judgment entry.

MS. MITCHELL: Then I will
address that issue concerning the civil
protection stalking.

THE COURT: And you can tell
them that we had an hour-and-a-half hearing
here today, that we've issued essentially the
same anti-stalking order through this Court.
And that the Court maintains continuing
jurisdiction for the next five years, and that
you think that -- I hope you think that that
is the most efficient way of dealing with
these issues.

Mr. Anderson.

MR. ANDERSON: I have a
problem.

THE COURT: what's the
problem? And let's hear about your problem,
first.

MR. ANDERSON: As I understand

the stalking, the civil protection order --

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 12 of 40. PagelD #: 29

Oo oF ™ Om

10
11
12
13
14
45
16
17
18
19
20
21
22
23
24
25

 

 

11

THE COURT: Right.

MR. ANDERSON: -~ there was a
unilateral hearing, and an order was issued

against me that's good until the day after
tomorrow, at which time I get an opportunity
to question it.

THE COURT: Right. And let
me explain what's going to happen.

That order will expire.

MR. ANDERSON: I understand.
It will expire in two days.

Now, she has made false statements
about me.

THE COURT: Uh-huh.

MR. ANDERSON: She says she
needs to be protected from me. She hasn't
seen me or heard from me in any --

THE COURT: She is
withdrawing that request for civil stalking
protection order.

MR. ANDERSON: It expires, but

the purpose -- the purpose of the second
hearing was for me to share my side.
what you're doing now is leaving her

Side memorialized, without -- without --

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 13 of 40. PagelD #: 30

LO
Ll
12
13
14
15
16
17
18
19
20
21.
22
23
24
25

 

 

12
THE COURT: But hang on a
second and let me Just explain to you.
MR. ANDERSON: Okay.
THE COURT: 00 oo There was-an- ex
parte, one side issued an order -- order

issued, okay? Nothing I do, nothing that's
done in Cleveland Heights tomorrow, the next
day or --

MR. ANDERSON: It's here.

THE COURT: Civil stalking
protection order. Here tomorrow, with what
Judge?

MR. ANDERSON: Gallagher.

THE COURT: Nothing that
Judge Gallagher does tomorrow is going to go
back and undue the ex parte order.

The ex parte order was granted. It's
there. If there's a reference to it, there's
always going to be a reference to it.

we're not here to figure out who shot
John, as my father would Say.

It's he said, she said. I'm not
interested any more. I've had a fill of it.
The community's had a fill of it.

This is a waste of resource of the

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 14 of 40. PagelD #: 31

Oo CF ™™~ OH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

13
government, okay?
I'm not tnterested in your hurt
feelings at this point. we're trying to
“pesolve this litigations a
MR. ANDERSON: Not just my hurt

feelings. The record wil] show that there was
an order, and it was not retracted. It was --
it expired.

In a second hearing, that hearing --

THE COURT: You are
repeating yourself.

MR. ANDERSON: All right.

THE COURT: And what I'm
telling you is even if you were successful at
a second hearing, the first order is issued,
and that's it. It's in effect, it can't
unring a bell.

MR. ANDERSON: But they say
that we're not proceeding to the second phase.

THE COURT: But I think by
her withdrawing her request she’s saying just
that. The issues are not proven, they're not
established.

They're mere allegations, and they

were dismissed, just like this lawsuit.

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 15 of 40. PagelD #: 32

Lr

Oo Co NN MD

LO
Al
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

oe a

 

14
MR. ANDERSON: I'll let it go.
THE COURT: Thank you.
MS. MITCHELL: Okay, and then

the second one that I have is T-have the -- he

sued me.

And the caption on the case is
Wilfred Anderson versus the CMHA, and Luann
Mitchell.

And in that lawsuit Mr. Anderson said
that I contacted CMHA and told them that he
was selling or practicing medicine out of his
apartment.

Now, just for the record, Judge, I
didn't do that.

THE COURT: Is the suit
pending in this courthouse?

MS. MITCHELL yes.

MR. ANDERSON: It's stayed
because of her bankruptcy.

MS. MITCHELL: No, it's not.

THE COURT: Mr. Anderson,
guess what we're going to do, too. we're
going to have that case dismissed, too.
That's water --

MR. ANDERSON: I've already

 

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 16 of 40. PagelD #: 33

wt -f tA

oO Co ™ MD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

15

 

 

agreed to that.

MS, MITCHELL what's going on
is I filed an answer and a counterclaim.

THE COURT I: er oe Heats going to
dismiss it. Are you going to dismiss your
counterclaim?

MS. MITCHELL: That's where we
are now. The Court agreed to hear the -- they
stayed his part, his complaint against me,
because of the bankruptcy, but they agreed to
move forward on the answer in the
counterclaim.

THE COURT: I think what
we're agreed to do here today is dismiss that
jawsuit. And both sides will dismiss --

MS. MITCHELL: And that's where
we are,

THE COURT: -- their
respective claims.

And in that lawsuit, it was a request
to have him declared a vexatious litigator, as
well.

And what we'll do is this, and what
I've said is this. If there's any violation

on either side of this order, the first thing

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 17 of 40. PagelD #: 34

10
ii
12
13
14
15
16
17
18
19
20
21
22
23
24
25

16

 

 

T'm going to look into is what's the
violation?

If a person files another lawsuit,

“we'll look dnto the vexatious statute. we're

trying to terminate litigation here, so I'm
glad you brought that to my attention.

Are there any other issues that we
need to deal with?

MS. MITCHELL: And then the
third issue was, as I indicated to you before,
I was only in bankruptcy for just a couple of
months. It was in and out.

And 1 did receive my relief from the
State. That was back in 2013; however,
because Mr. Anderson continued to sue me, sue
me, sue me, and he wants to say three
lawsuits, that's patently not true, there have
been a bevy of more than three.

I did file a complaint for violation
of the automatic stay because Mr. Anderson
caused -- Mr. Anderson, I don't talk when
you're talking. Please don't do that to me.

MR. ANDERSON: I don't tell
tales.

THE COURT: T'd like to

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 18 of 40. PagelD #: 35

ri

~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

17

 

ES WwW

 

terminate. All of this is really sort of
moot, because, presumably, all litigation by

either side against the other shall terminate.

“You shall cause it to be dismissed; and any

right, title or cause of action, claim or
counterclaim that you have against the other
side, pursuant to this settlement agreement,
is forever diminished.

And the Court has continuing
jurisdiction. If there is a violation, you
won't have to worry about years and years and
years of litigation. Someone's going to be
going to jail if there's a violation, and the
court feels that's an appropriate sanction.

MR. ANDERSON: Does that
include in the federal bankruptcy Court in
which she's filed a case against me?

THE COURT: Any cause of
action, any claim, any counterclaim shall be
dismissed against you.

There's no reason for these parties
to maintain any action against each other
because you have no right, title, or cause of
action to have anything occurring prior to the

signing of the settlement agreement here.

 

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 19 of 40. PagelD #: 36

mn

Oo wo NSN MO

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

18

 

fe WwW

 

We just wrap it up, and we put it in
a nice bow, and we put this package on a high

shelf.

MS. MITCHELL: I have one
question. In terms of me -- and I agree with

your principle, Judge.

And I certainly appreciate you coming
in interceding. It's been a long time.

However, I do need to confer with
someone about the Federal Court issue.

THE COURT: What is that?

MS. MITCHELL: That's the one
where there was a complaint for violation of
the automatic stay.

THE COURT: For the filing
of this lawsuit?

MS. MITCHELL: No, it's not
just for this. It's for ali the ones he's
been filing. It's not just for this one.

THE COURT: Okay. Did you
list those cases in your bankruptcy petition?

MS. MITCHELL: Some of them
were not filed. Some were.

THE COURT: You're entitled

 

 

 

 
 

Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 20 of 40. PagelD #: 37

Oo oO NN DM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

19

 

 

to a stay for any debts or any actions or
rights that people are perfecting against you

if you list them. If you do not list them,

then, arguably, the case isn't stayed.

what I'm saying to you is, you
explained to me in one instance you didn't
Stay this case because you decided not to.
Okay, fine. If there's another case where you
did and he violated it, well, okay, we don't
care, because at this point forward, we're
going forward. I'm not Jooking back.

MS. MITCHELL? Okay. So then
you're asking me was it other cases besides
this, and the answer 1s yes.

THE COURT: Okay.

MS. MITCHELL: And that is --
bankruptcy is federal law. Obviously this is
state court. And as I indicated to this
court, before I can agree to not move forward
on the federal case, I need to double check

something.

THE COURT: Wait a second.

MR. ANDERSON: I can solve
this.

THE COURT: Go ahead.

 

 

 

 
 

Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 21 of 40. PagelD #: 38

oOo Oo “SH

10
1i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

20

 

 

If you can solve it, solve it.

MR. ANDERSON: I can at least
mediate. She's talking about an adversarial!
case against me in the federal bankruptcy
court,

I don't mind letting that go forward.
I would appreciate it if, in our mobile mode
of reconciliation, you leave that, because I
look forward to challenging lies she claims.

THE COURT: Hang ona
second. Mr. Anderson, you're going right back
to square one with this thing. Hang ona
second.

I'm going to tell you something right
now, Luann Mitchell. You're either going to
agree to drop anything, federal or state, or
L'1l1 just leave this thing percolate, and you
can do this for the next 10 years, okay?

If he violated a bankruptcy stay for
a case that's no longer being litigated, I
think the issue is moot in the bankruptcy
court.

They're not going to sanction
somebody that they can't get any damages for

in any case. It's ridiculous.

 

 

 
 

Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 22 of 40. PagelD #: 39

wool

~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

21

 

 

tf the claim is dismissed, the claim
is dismissed. Your claim against him will be

dismissed. That's just the way it's going to

be.

And for that to prevent us reaching
the goal of a resolution is just penny-wise
and thought foolish.

I think I've placed upon the record
the essential nature of what we've agreed to.

I'm going to ask my staff attorney to
draw up some kind of a mutually agreed -- a
mutual entry, and agreed journal entry that
all of the parties will sign, and that the
court will docket, okay?

Now, if there's any potential
violation, how are they dealt with?

MS. MITCHELL: Any emergent
situations that involve great bodily harm
should obviously be subject to a police
response,

Hopefully, that's not going to
happen. Hopefully everybody's going to act in
a reasonable fashion under the law.

In the event that there is some

continuing harassment, or stalking, or phone

 

 
 

Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 23 of 40. PagelD #: 40

Oo & ™~ OM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

22

 

 

calls or contact or litigation, or civii
stalking, protection orders, or any perfection
of rights by one side against the other to
this litigation, without the prior approval of
the Court, the offended party shall
immediately file a motion to show cause.

You may file it pro se, walk a copy
through. I will schedule a hearing
immediately.

And, as I say, the Court's
maintaining civil and criminal contempt.

So, hopefully, the reasonable parties
here recognizing that there were irrevocable
issues, decided to do the responsible thing
and to end this with this agreement going
forward.

So I hope this provides all of you
with some closure.

Zak walker, my staff attorney, will
be working with you to come up with the
wording.

Hopefully it can be done today. I
don't know. The hour's quite late. It might
be necessary for you to submit proposed

language to me today, at which I may add or

 

 

 

 

 
 

Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 24 of 40. PagelD #: 41

10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

23

 

 

detract from and have you all come back to
court tomorrow, sometime this week and sign.
But it’s going to be necessary for
all of you to sign on the dotted tine so that
you may understand that we're going to keep a

close eye on this.

DR. BARNEY: Your Honor --
THE COURT: Yes, sir.
DR. BARNEY: -- I have some

business E have out of town as of tomorrow. I
will be back Friday, so if I can't sign it
tomorrow, I can do it Friday.

THE COURT: Here's what I
will do, then.

Zak, what's you're feeling on this?
Are we going to write it, or do you want a
proposal from them.

MR. WALKER: t'm happy to
write it. Perhaps we can just have it signed
on Friday.

MR. ANDERSON: I have no input.

THE COURT: Fine. Are the
parties available to sign this document on
Friday.

DR. BARNEY: Twill.

 

 

 

 
 

Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 25 of 40. PagelD #: 42

BQ

& Ww

po wo nN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

24

 

 

MR. ANDERSON: can you make it
Monday?

THE COURT: what 1s your
capability, Dr. Mitchell Barney?

DR. BARNEY: I will be
working Monday. I have a seminar downtown,
and It will be able to come downtown and sign
it when it's ready, but Monday is out of the
question, because I had already -- he's
retired. |

THE COURT: what I'm going
to do, I'm going to have my staff attorney
sort of work on this document. He will work
on it in conjunction with myself this week.
we will draw up this journal entry, and my
staff attorney will contact the respective
parties to schedule a time to come to the
courthouse to execute a document.

In the meantime, however, the Court
is, by virtue of this hearing and this
transcript, ordering this agreed journal entry
into place.

And all of you are sitting before me.
we've discussed this now for nearly two hours.

About an hour and 40 minutes, so al} of you

 

 

 
 

Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 26 of 40. PagelD #: 43

Wo

1 3

Oo SF NN DH

10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

25

 

 

have been made aware.

You have actual and constructive
knowledge of what is in this order. And ft
expect it to be maintained very aggressively.

I know that this won't take away all
of the hurt and frustration and anxiety and
stress mentioned, but I do hope it provides
some degree of closure.

Mr. Anderson, would you like to say
anything in conclusion?

MR. ANDERSON: I have a
question.

THE COURT: And r'll give
everybody an opportunity to be heard and
answer final questions.

MR. ANDERSON: One of the suits
involve CMHA and Luann Mitchell, and she was
stayed because of the bankruptcy. This
doesn't affect my suit against CMHA, does it?

THE COURT: well, let me
stop you there for a second. She must be
dismissed as a party to that lawsuit.

MR. ANDERSON: No problem.

THE COURT: Okay. What is

your suit against CMHA?

 

 

 

 

 

 
 

Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 27 of 40. PagelD #: 44

po BS “SM MH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

26

MR. ANDERSON: Someone made a
call to CMHA to say that I was practicing
medicine in an apartment without a license.
And they came to tnspect the apartment.

THE COURT: Okay.

MR. ANDERSON: That was a
violation of privacy.

THE COURT: Okay. And you
moved out of that apartment?

MR. ANDERSON: No. Still
there.

THE COURT: Okay. So you're
suing CMHA over that?

MR. ANDERSON: For an invasion
of privacy. As a matter of fact, we settled
that, and parts of it is settled. So
that's --

THE COURT: well, what I
recommend you do is that you settle the other
part. Obviously, this individual, Luann
Mitchell, will be dismissed.

MR. ANDERSON: She has already
been --

THE COURT: And she will not

be called as a witness, and she will not be

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 28 of 40. PagelD #: 45

Oo Se ™~ H

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

a7

 

 

deposed unless you obtain the prior approval
of this Court, because that is what you agreed
to, because you would be in violation of the
contact order if you contact her.

MR. ANDERSON: I have no
problem with that. What we're doing is
sorting through the telephone records now.

So if we show that the false police
report call came from a telephone that she
controls, then I'll come back to you and ask
if that's appropriate. Is what you're telling

me to do?

THE COURT: well, a couple
of things.

MR. ANDERSON: Okay.

THE COURT: First of all, I

would hope that you would terminate this
litigation against CMHA, because you've told
me it's virtually been resolved.

Now, if you're continuing to litigate
over the issue of who tipped off CMHA police,
that would be --

MS. MITCHELL: To an anonymous
line.

MR. ANDERSON: That would be

 

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 29 of 40. PagelD #: 46

Oo oo NY DF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

28

 

 

her.

MS. MITCHELL: And it's not me.

THE COURT: Mr. Anderson, I
want you to be somewhat cooperative doctors in
this regard.

This woman has repeatedly denied, in,
my presence, that she made any phone calls to
CMHA about you practicing medicine.

MR. ANDERSON: I understand.

THE COURT: I'm going to
take her at her word. And the basis of this
lawsuit is -- the basis of the settlement jis
just that.

Now, if you find because you just are
like a dog with a bone, and you just can't
give up that CMHA Tawsuit, that she is the
person that made the calls, then what would
you do?

MR. ANDERSON: You told me I
can't sue her.

You told me I can't sue her.

THE COURT: Unless,
unless --

MR. ANDERSON: Unless I come to

you.

 

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 30 of 40. PagelD #: 47

Co CO Ns TH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

29

 

 

THE COURT: Right.

MR. ANDERSON: I have no
problem with that. The question was now that
she is removed from that suit, your order
doesn't affect my relationship or interaction
with CMHA?

THE COURT: No. I presume
you can go after CMHA if you want. However,
t'm just going to tell you.

You saw what happened to the other
guy who was all cut up with his ego at CMHA,
lost his job, lost his place.

I'm just saying, you're sort of
biting the hand that feeds you a little bit.

MR. ANDERSON: I live there,
and I just want to make sure.

THE COURT: But the attorney
has told me, she was not the origin, and I
take her at her word.

MR. ANDERSON: She was
disbarred for lying to the Court.

MS. MITCHELL: I wish he would
Stop telling people I've been disbarred. I'm
not going to let him deviate.

THE COURT: Mr. Anderson,

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 31 of 40. PagelD #: 48

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

30

 

 

are you ever going to stop? Are you ever
going to stop?

MR. ANDERSON: Today. Today.

THE COURT: For you, right
now, an hour and 50 minutes, into this
conversation, making those kinds of statements
after we have agreed to settle this is, to
me -- 1S just -- it's counterproductive.

MR. ANDERSON: I understand,
your Honor.

THE COURT: It's
counterproductive.

MR. ANDERSON: But you told me
that you were taking her word for it without
any proof or evidence.

THE COURT: what I'm saying
to you is, as you sit here right now, you do
not know who tipped off CMHA. But you think
you know. You think you know.

And maybe it was her, and maybe it
wasn't her. And what I'm suggesting to you
is, if you find out that it was her, okay,
and, therefore, you say, Judge, I want to
maintain this action against her, here's the

proof, here's the probable cause, I will look

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 32 of 40. PagelD #: 49

Oo wo NSN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

31

 

 

at it and weigh it, and I will determine if
this Court authorizes -- this is the best I
can do.

MR. ANDERSON: Your Honor, I
understood that. This was not a question
about that. It had nothing to do with Luann
Mitchell. The question was the other side.
That's all.

THE COURT: But she shall
not be deposed. You won't send her
interrogatories, you won't list her as a
witness.

MR. ANDERSON: I have no
problem with that.

THE COURT: If both sides
agree to what we've outlined here today,
there's no problem going forward.

MR. ANDERSON: I have no
problem. I just wanted to make sure it didn't
affect the other side. That's all.

THE COURT: How much of your
working time -- how much of your daily life
has been absorbed in all these lawsuits,
percentage of your time?

MR. ANDERSON: Percentage?

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 33 of 40. PagelD #: 50

Oo oOo NS MD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

32
THE COURT: Yeah.
MR. ANDERSON: About one hour a
month.
THE COURT: That's all?
MR. ANDERSON: Your Honor, I
have -~ to me, it's not a big -- it's not a

big waste of time. It's very efficient. Very
Tittte.
THE COURT: Good. Then you

won't have much of a change in your daily

routine,

MR. ANDERSON: None,
whatsoever.

THE COURT: Okay. Thanks

very much. And I did want to give everybody
an opportunity.

Dr. Mitchell Barney, is that fair
enough?

DR. BARNEY: It's fair
enough, as long as he leaves my name out of
this. Whatever it's been -- whatever's been
approved by the Court, I'm happy with, but he
has to stop slandering my name.

MR. ANDERSON: I have a

request.

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 34 of 40. PagelD #: 51

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

33

 

 

THE COURT: Luann Mitchell,
is this acceptable to you?

MS. MITCHELL Yeah, I just
really wanted to say one thing just for your
edification.

Again, I thank you so much, first of
all, ft really do.

But in terms of the CMHA case,
there's aiso an affidavit in that case from a
lady who is, I believe, an officer, vice
president of a tenant's union that
specifically says that doctor -- I mean,
Wilfred Anderson approached her about
providing medical services, and there was some
contact concerning that she did.

$0, again, I just -- he's just
clever, so he twists the truth and bends it,
but if we can stick to what you have stated, I
think it‘s something that at Teast I can live
with, as long as he stays away, and you're
retaining jurisdiction.

THE COURT: Yes, we shall.

MS. MITCHELL: And he's not
clever and can't figure out to a way to come

at me without coming to you first?

 

 

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 35 of 40. PagelD #: 52

wo ff Ww Ne

mo wae NY A

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

34

 

 

THE COURT: No.

MR. ANDERSON: The address
thing that Mitchell Barney's talking about, I
would appreciate it if he would send me copies
of whatever he gets.

DR. BARNEY: No, that's for

you to resolve in 90 days.

MR. ANDERSON: I don't even
know -- the problem is I don't know what --
THE COURT: Let's look at

this very practically. Or. Mitchell Barney is
probably receiving something from the federal
government or from the State of Ohio, office
of Attorney General or from the Ghio
Department of Taxation.

DR. BARNEY: I haven't
received that, your Honor.

THE COURT: what are you
receiving at your home, junk mail?

DR. BARNEY: Junk mail,
trying to get credit, something like that. I
return it to the post office, wrong address,
return to sender. The only thing I can do.

MR. ANDERSON: I have no idea.

DR. BARNEY: Credit cards,

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 36 of 40. PagelD #: 53

wo Be Ww NH

Oo Oo SN SH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

35

 

 

credit cards he's been applying for.

MR. ANDERSON: Is that me
personally?

THE COURT? we've given
Mr. Anderson 90 days to change the shareholder
and statutory acts and so forth on the
corporations.

What I would suggest you do,

Dr. Mitchell Barney, if you receive anything
in the corporate name at that time your
address, you will take these letters. You
wil} place them in a legal sized manila
envelope, or envelope that seals.

And you will mail them to whatever
address this individual gives you without any
notes, or any communication.

you will, therefore, put him on
notice that the address needs to be changed.

DR. BARNEY: I attempted that
before, and he's ignored it.

THE COURT: well, he won't
ignore it now, because if it continues to
occur after 90 days, if you're still tisted as
the statutory agent after 90 days, what are

you going to do?

 

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 37 of 40. PagelD #: 54

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

36

 

 

DR. BARNEY: Present the
information to you.

THE COURT: Exactly.
you'!l file a motion for show cause, and we'll
all get together again.

Now, I anticipate that I may be
talking to you all again, because I think if
we were all reasonable people, we wouldn't be
here now, but that's okay.

Sometimes it takes two or three times
for people to get the message, but © will tell
you this.

Tf another two hours of the taxpayers
and citizens of Cuyahoga County's time is
wasted in this dynamic, and someone has
obviously violated a spirit or intent of our
agreed journal entry, they are probably going
to spend at least 24 hours in the County Jail.

Because I just have got to put an end
to this mindiess litigation.

So it's the best I can do. I want to
thank each and every one of you for working
with me on this resolution, and I hope that it
works for all involved.

Yes, sir.

 

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 38 of 40. PagelD #: 55

Oo Se SN DM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

37

 

 

DR. BARNEY: And thank you
for your time, and, certainly, resolving this
matter, and I would like to have some type of
proof that he is changed these corporations,
name and address if he could present it to me,
so this way we don't have to --

THE COURT: The proof wit]
be in the lack of notices that you receive.

If you continue to receive them.

DR. BARNEY: After 90 days.

THE COURT: After 90 days,
just note it. It may take some sometime.

E'll have Zak walker contact Mr. Anderson and
say, What's going on here, and I don't want to
hear at that point, well, my son won't return
my phone calls, and my son this, and my son
that.

MR. ANDERSON: I understand.

THE COURT: You need to take
care of this.

MR. ANDERSON: I will take care
of it. I would like to know the last time he
got one of these notices. I think it's been
years.

DR. BARNEY: I've just been

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 39 of 40. PagelD #: 56

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

38

 

 

sending them back to the post office. Return
to sender, and that's it.

THE COURT: Sometimes it's
hard getting on the unsubscribe list.

All right, everybody. That's as good
as I can do here today.

MR. ANDERSON: And thank you,
your Honor.

THE COURT: Thank all of
you, and let's go in peace,

would you be so kind, give you an
opportunity to leave the courtroom first, take
the elevators down. I don't want anything to
blow up right away.

Let's everybody be reasonable.

MR. ANDERSON: That won't be an
issue, but I will. Thank you.
THE COURT: Pleasure.

Nice to meet you all. Good luck
going forward.
MR. ANDERSON: And thank you,
Judge.
---000---

(Thereupon, proceedings were adjourned.)

 

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 1-4 Filed: 05/06/19 40 of 40. PagelD #: 57
39

 

1 CERTIFICATE

2 I, Ilene white, official Court Reporter for the
3} Court of Common Pleas, Cuyahoga County, Ohio, do

4; hereby certify that as such reporter I took down in

5; Stenotype all of the proceedings had in said Court of
Common Pleas in the above-entitled cause; that I have
transcribed my said stenotype notes into typewritten

form, as appears in the foregoing Transcript of

oO So “NS

Proceedings; that said transcript ts a complete

10; record of the proceedings had in the trial of said
l1l| cause and constitutes a true and correct Transcript
12] of Proceedings had therein.

13
14
15
16

17 we Nh che

18 Tlene white,

official Court Reporter
19 Cuyahoga County, Ohto
20
21
22
23
24

25

 

 

 

 

 
